Citation Nr: 0920566	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-13 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
varicose veins.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hepatitis C.

3.  Entitlement to service connection for depression, claimed 
on a secondary basis. 
 
4.  Entitlement to service connection for a sleep disorder, 
claimed on a secondary basis. 
 
5.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU). 
 

ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to January 
1973.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in 
December 2004 and July 2006 by the Department of Veterans 
Affairs (VA) Regional Office (RO).  
 
The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in August 2008 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

In February 2009, the Veteran provided additional evidence 
directly to the Board without waiver of the RO's initial 
review of this evidence. The additional evidence is 
duplicative of evidence which was already of record and which 
was previously considered by the RO.  Therefore, a 
solicitation of a waiver and/or remand for the RO's initial 
consideration of this evidence is not required.  38 C.F.R. § 
20.1304(c) (2008).  

The issues of service connection depression, a sleep disorder 
and TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The appeal of the July 2004 rating decision, which denied 
the claims of entitlement to service connection for hepatitis 
C and varicose veins, was not perfected in a timely manner 
and the decision is final.

2.  The evidence received since the July 2004 rating decision 
relates to unestablished facts necessary to substantiate the 
claims of entitlement to service connection for hepatitis C 
and varicose veins and raises a reasonable possibility of 
substantiating the Veteran's claims.


CONCLUSIONS OF LAW

1.  The evidence received since the final July 2004 rating 
decision, which denied the claim of entitlement to service 
connection for hepatitis C, is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).

2.  The evidence received since the final July 2004 rating 
decision, which denied the claim of entitlement to service 
connection for varicose veins, is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted, and the need to remand 
for additional information with regard to the merits of the 
case, no further discussion of VCAA compliance is needed.

II.  Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002);  see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO denied service connection for hepatitis C in a July 
2004 rating decision.  The Veteran was notified of the 
decision the same month.  He submitted a notice of 
disagreement in August 2004, followed by an April 2005 
statement of the case.  The Veteran did not submit a 
substantive appeal within sixty days of the statement of the 
case or within one year of the notification of the July 2004 
rating decision.  Thus, the July 2004 decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2008).  
Therefore, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the July 2004 
concerning the Veteran's claim for varicose veins included 
service treatment records, a lay statement provided in 1996, 
a petition from various parties indicating that the Veteran 
had problems with his legs after returning from Vietnam, 
private medical records and statements, VA medical records, 
and the Veteran's contentions.  In this regard, service 
treatment records did not indicate any complaints of varicose 
veins.  The July 2004 rating decision denied service 
connection for varicose veins because there was no evidence 
of a relationship between the Veteran's varicose veins and 
active service.  

The evidence of record at the time of the July 2004 rating 
decision concerning the Veteran's claim for hepatitis C 
included service treatment records, private medical records 
and statements from private doctors, VA records and a VA 
examination report.  In this regard, service treatment 
records did not indicate any complaints of hepatitis C.  The 
VA examination dated in May 2004 indicated that other risk 
factors were the more likely cause of the Veteran's hepatitis 
C.  The July 2004 rating decision denied service connection 
for hepatitis C because there was no evidence of a 
relationship between the Veteran's hepatitis C and active 
service.  

The pertinent evidence added to the record since the July 
2004 rating decision consists of Social Security records, 
statements from private medical doctors, and the Veteran's 
contentions.  More specifically, the Veteran submitted a 
letter from Dr. K indicating that the Veteran's varicose 
veins and hepatitis C related back to his time in active 
service.  

As evidence is presumed credible solely for purposes of 
determining whether new and material evidence has been 
submitted, the Board finds the above evidence relates to an 
unestablished fact necessary to substantiate the claims and 
raises a reasonable possibility of doing so.  As such, new 
and material evidence has been submitted and the claims for 
service connection for hepatitis C and varicose veins are 
reopened.

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for varicose veins is 
reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for hepatitis C is 
reopened.


REMAND

As the Board reopened the claims for service connection for 
varicose veins and hepatitis C, remand is required to permit 
the RO to adjudicate those claims on the merits.

Additionally, with respect to the varicose vein claim, the 
Veteran submitted a lay statement dated in September 1996 
from K.J.N., a claimed shipmate of the Veteran.  The shipmate 
indicated that the Veteran's legs hurt and caused him 
problems in service.  The shipmate additionally indicated 
that the Veteran went to sick bay to see a doctor about his 
legs and that the Veteran indicated the doctor said he could 
not do anything for him.  The RO/AMC should obtain the 
Veteran's service personnel records, and attempt to verify 
whether the shipmate served with him on the USS Kilauea.  The 
shipmate provided his Social Security number in the September 
1996 statement, which should assist in obtaining that 
information.  

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2006).  During 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran has not 
been provided with notice of the type of information and 
evidence needed to establish a disability rating or an 
effective date for the disability on appeal.  Thus, 
corrective notice can be provided on remand.

The Board notes that the Veteran was seen in service in 
October 1971 with complaints of left knee pain while climbing 
stairs, and his mother submitted a statement regarding his 
legs following service.  Thus, the Veteran should be afforded 
a VA examination, with review of the claims file, to 
determine whether his varicose veins are related to service.  
38 C.F.R. § 3.159(c)(4).

Finally, the issues of entitlement to secondary service 
connection for depression and a sleep disorder, and 
entitlement to a TDIU are inextricably intertwined with the 
issue of service connection for varicose veins and hepatitis 
C on the merits.  As such, action on those issues is 
deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered). 

Accordingly, the issues are REMANDED for the following 
action:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information and 
evidence needed to establish a disability 
rating and an effective date for the 
disability on appeal, as outlined by the 
Court in Dingess/Hartman.

2.  Obtain the Veteran's service personnel 
records through official sources. 

3.  Attempt to verify whether K.J.N., the 
author of the September 1996 lay statement 
contained in the Veteran's claims file, 
served with the Veteran on the USS 
Kilauea.  

4.  The Veteran should be afforded a VA 
vein examination to determine the nature of 
the Veteran's varicose veins and to obtain 
an opinion as to whether the disorder is 
related to service.  The claims folder 
should be made available to the examiner 
for review before the examination.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether the Veteran's 
current varicose veins are more likely, 
less likely, or at least as likely as not 
related to his service.  A rationale for 
any opinion stated should be provided.

5.  Thereafter, the claims for service 
connection should be readjudicated on the 
merits, as the Board has already reopened 
the hepatitis C and varicose veins claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





 Department of Veterans Affairs


